 



Exhibit 10.38
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
SOFTGEL DEVELOPMENT AND CLINICAL SUPPLY AGREEMENT
     This Softgel Development and Clinical Supply Agreement (“Agreement”) is
made as of this 5th day of October, 2005, by and between Sytera Inc., having its
registered office at 505 Coast Boulevard South, Suite 412, La Jolla, California
92037 (hereinafter “Client”), and Cardinal Health PTS, LLC, a limited liability
company organized under the laws of the State of Delaware, through its
Pharmaceutical Development group with a place of business at 14 Schoolhouse
Road, Somerset, New Jersey 08873 (hereinafter “Cardinal Health”).
RECITALS
     Client is a pharmaceutical company that manufactures, markets, and sells
pharmaceutical products. Cardinal Health provides a complete range of
analytical, development and clinical services to the pharmaceutical industry.
Client and Cardinal Health desire to enter into this Agreement to provide the
terms and conditions upon which Client is engaging Cardinal Health to provide
services as defined in one or more Project Plans (as defined below) specifying
the details of the services and the related terms and conditions.
     THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth below, the parties agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms have the following meanings in this Agreement:
     1.1 “Affiliate(s)” means any corporation, firm, partnership or other entity
that controls, is controlled by or is under common control with a party. For
purposes of this definition, “control” shall mean the ownership of at least
fifty percent (50%) of the voting share capital of such entity or any other
comparable equity or ownership interest.
     1.2 “API” means the active pharmaceutical ingredient of Client referred to
as Fenretinide.
     1.3 “Applicable Laws” means all laws, ordinances, rules and regulations
applicable to a Project or any aspect thereof and the obligations of Cardinal
Health or Client, as the context requires, under this Agreement, including,
without limitation, (a) all applicable federal, state and local laws and
regulations; (b) the U.S. Federal Food, Drug and Cosmetic Act, and (c) the Good
Manufacturing Practices (“GMPs”) or Good Laboratory Practices (“GLPs”)
promulgated by the Regulatory Authorities, as amended from time to time, as
applicable to such Project.
     1.4 “Batch Cost” means the fee payable by Client for the performance of a
batch manufacturing or packaging Project as provided in Section 3.1.1.

 



--------------------------------------------------------------------------------



 



     1.5 “Cardinal Health Indemnitees” has the meaning set forth in Section 9.2.
     1.6 “Cardinal Health Inventions” has the meaning set forth in Section 7.3.
     1.7 “Change Order” has the meaning set forth in Section 2.2.
     1.8 “Client Indemnitees” has the meaning set forth in Section 9.1.
     1.9 “Client Inventions” has the meaning set forth in Section 7.2.
     1.10 “Client-Supplied Materials” means any API or other materials provided
by Client to Cardinal Health.
     1.11 “Confidential Information” has the meaning set forth in Section 6.2.
     1.12 “Dispute” means any dispute, controversy or disagreement between the
parties in connection with this Agreement.
     1.13 “Facility” means a Cardinal Health facility identified in a Project
Plan.
     1.14 “Intellectual Property” means all intellectual property (whether or
not registered), including without limitation, patents, patent applications,
know-how, trade secrets, copyrights, trademarks, designs, concepts, technical
information, manuals, standard operating procedures, instructions or
specifications.
     1.15 “Losses” has the meaning set forth in Section 9.1.
     1.16 “Process Invention” has the meaning set forth in Section 7.2.
     1.17 “Product” means the finished product or material that is the subject
of the Services to be provided pursuant to the applicable Project Plan.
     1.18 “Project” means each project described in a Project Plan. For
avoidance of doubt, a collection of activities to be performed by Cardinal
Health for which Cardinal Health has provided Client one estimated cost in the
applicable quotation will be considered one Project.
     1.19 “Project Plan” means a separate quotation or project plan agreed to by
the parties in writing, attached hereto, and incorporated by reference into this
Agreement, and which defines the scope of the Services to be performed by
Cardinal Health and the responsibilities of the parties with respect to such
Services.
     1.20 “Regulatory Authority” means any governmental regulatory authority
involved in regulating any aspect of the development, manufacture, market
approval, sale, distribution, packaging or use of the Product.
     1.21 “Services” means all work performed by Cardinal Health for Client
pursuant to the applicable Project Plan.

2



--------------------------------------------------------------------------------



 



     1.22 “Softgel Technology” is a proprietary technology for the manufacture
of soft capsules (“softgels”) for the oral administration of pharmaceutical
active ingredients having certain solubility characteristics and includes
proprietary know-how including without limitation know-how relating to (a) the
development of fill and shell formulations; (b) the design and use of the
encapsulation process to enhance stability, solubility, bioavailability, and
manufacturability of active ingredient chemical entities in softgels; (c) the
selection and preparation of solvents, vehicles, excipients, surfactants,
stabilizers, gelatin, gelatin substitutes, plasticizers and other components of
the liquid fill and the shell; and (d) certain encapsulation, drying and related
manufacturing techniques and machinery for making commercial quantities of
softgels. The Softgel Technology is included in Cardinal Health’s Intellectual
Property.
     1.23 “Specifications” means all written specifications for finished product
(i.e., after completion of product development) agreed to by the parties in a
Project Plan, and applicable master batch records, protocols, or standard
operating procedures.
     1.24 “Term” has the meaning set forth in Section 12.1.
ARTICLE 2
SCOPE
     2.1 Definition of Scope. Cardinal Health will perform the Services for each
Project, which Client has authorized Cardinal Health in writing to perform, in
accordance with the specific terms set forth in the applicable Project Plan,
which shall: (a) clearly define the Project, the Product, and the
responsibilities of the parties with respect to such Project; (b) include, as
appropriate, the scope of work, pricing and payment schedule; and (c) be subject
to all of the terms and conditions of this Agreement, in addition to the
specific details set forth in the applicable Project Plan. Any quotation and/or
set of Specifications for a Project shall become part of the applicable Project
Plan upon written approval or acceptance of such quotation and/or set of
Specifications by the parties. The parties acknowledge and agree that Cardinal
Health Quotation No. QTE-SZU-0002.03 entitled “Phase II Clinical Supplies of
Fenretinide 100mg Softgels (Active and Placebo)” and dated June 13, 2005, a copy
of which is attached hereto and incorporated herein by reference, constitutes
the first Project Plan hereunder. Cardinal Health acknowledges that Client’s
execution of any Project Plan is not an authorization for Cardinal Health to
perform all of the Projects specified therein and that Cardinal Health must
obtain Client’s prior written authorization on a Project-by-Project basis before
Cardinal Health begins performing each Project. To the extent any terms or
conditions of any Project Plan conflict with the terms and conditions of this
Agreement, the terms and conditions of this Agreement shall control, except to
the extent that such Project Plan expressly and specifically states an intent to
supersede this Agreement on a specific matter. This Agreement shall supersede
the terms of any purchase order, acknowledgement or delivery document.
     2.2 Amendments to Scope/Change Orders. Any material change in the details
of a Project Plan or the assumptions upon which such Project Plan is based
(including, but not limited to, changes in an agreed starting date for a Project
or suspension of a Project by Client) may require changes in the pricing and/or
time lines, and shall require a written amendment to such Project Plan (a
“Change Order”). Each Change Order shall detail the requested changes to the
applicable task, responsibility, duty, pricing, time line or other matter. The
Change Order will

3



--------------------------------------------------------------------------------



 



become effective upon the execution of the Change Order by both parties, and
Cardinal Health will be given a reasonable period of time within which to
implement the changes. Both parties agree to act in good faith and promptly when
considering a Change Order requested by the other party. Without limiting the
foregoing, Client agrees that it will not unreasonably withhold approval of a
Change Order if the proposed changes in pricing or time lines result from, among
other appropriate reasons, forces outside the reasonable control of Cardinal
Health or changes in the assumptions upon which the initial pricing or time
lines were based. Cardinal Health reserves the right to postpone effecting
material changes in the applicable Project’s scope until such time as the
parties agree to and execute the corresponding Change Order.
ARTICLE 3
PRICING AND PAYMENT TERMS
     3.l Price and Price Changes.
          3.1.1 Price. Client shall pay for the Services performed by Cardinal
Health as provided in this Agreement and the applicable Project Plan.
          3.1.2 Price Changes. Cardinal Health may revise the prices provided in
the Project Plan for a Project, with Client’s prior written consent, which
consent will not be unreasonably withheld, to the extent the cost of performing
the Services for such Project has increased because: (a) the parties agreed to
revise a technical test protocol, (b) any information relating to such Project
that was provided by Client is inaccurate or incomplete, (c) Client revised
Cardinal Health’s responsibilities, the Specifications, applicable test methods,
final review of test methods, procedures, assumptions, development processes,
test methods or analytical requirements, (d) Client requested an alternate
report format, or (e) Client requested revisions to laboratory reports,
(f) Client requested copies of laboratory records (excluding a single copy of
batch records which will be provided for each batch manufactured hereunder). Any
revisions in prices proposed by Cardinal Health must be notified to Client prior
to initiating or continuing additional work on such Project.
          3.1.3 Retesting. All retesting performed at Client’s request, that is
not directly due to a Cardinal Health erroneous action or omission will be
billed to the Client. All investigational studies performed by Cardinal Health
that are required by Applicable Laws and approved by Client or requested by
Client and that are not outlined in the applicable Project Plan will be invoiced
for the cost of performance at the current standard hourly rate, plus any
reasonable associated fees.
          3.1.4 Out Of Specification Investigations. Cardinal Health reserves
the right to expend up to 4 hours per occurrence to complete all required
investigational work (such as OOS investigations, trouble shooting
chromatographic methods, etc.) without prior approval from the Client. If the
additional work requires going beyond 4 hours, the Client will be contacted
prior to continuation. Cardinal Health will not perform the additional work
until it receives Client’s approval in writing.
          3.1.5 Cancellations. Client may cancel any Project at any time with or
without cause, subject to the payment provisions of this Section 3.1.5. If
Client cancels any Project which

4



--------------------------------------------------------------------------------



 



Client has authorized Cardinal Health to initiate, without cause, Client shall
pay Cardinal Health as described in Section 12.4 and in this Section 3.1.5:
(a) for batch manufacture or packaging, Client shall pay a fee in accordance
with the following schedule:

          Notification prior to Date of Compounding   Fee (% of Total Batch
Cost)
[* * *]
    [* * *]  

and (b) for any Project that is not batch manufacture or packaging, Client shall
pay (i) all costs for materials purchased and labor for the time spent by
Cardinal Health in performing the Services up to the point of cancellation based
on the rates provided in the Project Plan for such cancelled Project, plus (ii)
[* * *]. If a Project that Client has authorized Cardinal Health to initiate is
delayed by more than [* * *] at Client’s request, Cardinal Health, at its
option, may consider such Project cancelled without cause and will charge Client
the applicable charges. If Client cancels any Project which Client has
authorized Cardinal Health to initiate, for cause as provided in Section 12.3(b)
of this Agreement. Client shall pay Cardinal Health the amount described in
clause (b)(i), above, and any applicable charges described in Section 12.4,
below. The fees payable by Client to Cardinal Health under this Section 3.1.5
and Section 12.4, below, constitute Client’s entire obligation and Cardinal
Health’s sole and exclusive remedy in the event Client cancels any Project under
this Agreement. Upon such payment being made by Client, the materials referred
to in clause (b)(i) above shall be returned by Cardinal Health to Client, at
Client’s expense.
     3.2 Invoicing. Cardinal Health shall invoice Client as follows:
          3.2.1 For lot manufacture and/or packaging, Cardinal Health shall
invoice Client upon [* * *]. The invoice must itemize each completed milestone
in accordance with the milestones for the applicable Project as described in the
applicable Project Plan.
          3.2.2 For any Project activity that can be completed within [* * *]
(other than lot manufacture and/or packaging), Cardinal Health shall invoice
Client upon completion of the applicable Project.
          3.2.3 For any Project activity that cannot be completed within [* * *]
(other than lot manufacture and/or packaging), Cardinal Health shall invoice
Client on a [* * *] basis but no earlier than [* * *] for the work performed
during the prior [* * *].
     3.3 Payment Terms. [* * *]
     3.4 Advance Payment. If Client has failed to timely pay any fees due on
more than [* * *] occasions in any [* * *] period, Client’s credit shall be
deemed impaired, and Cardinal Health shall have the right to require payment in
advance before making any further shipment of the Product. If Client shall fail,
within a reasonable time, to make such payment in advance, Cardinal Health shall
have the right, at its option, to suspend any further deliveries hereunder until
such default is corrected, without thereby releasing Client from its payment
obligations accrued under this Agreement.

5



--------------------------------------------------------------------------------



 



     3.5 Taxes. All taxes, duties and other amounts assessed (excluding tax
based on net income and franchise taxes) on the services, components, API or the
Product prior to or upon sale to Client and on any Client owned tooling and
equipment are the responsibility of Client, and Client shall reimburse Cardinal
Health for any such taxes, duties or other expenses paid by Cardinal Health.
     3.6 Shipments. All product, raw materials and components shipped by
Cardinal Health are shipped F.O.B., Facility. All product, raw materials, and
components will be shipped in accordance with Client’s packing and shipping
instructions.
ARTICLE 4
ADDITIONAL TERMS FOR MANUFACTURING AND PACKAGING
     4.1 Applicability of Terms. The terms set forth in this Article shall apply
only in the event that Cardinal Health is providing pre-commercial manufacturing
and packaging services pursuant to this Agreement.
     4.2 Non-Conforming Product. Client shall notify Cardinal Health within [* *
*] following delivery of Product to Client if Client has determined that such
Product does not conform to Specifications and shall provide Cardinal Health a
sample of such non conforming Product. If Cardinal Health agrees that the batch
is non-conforming, Cardinal Health shall, at Client’s option, promptly replace
the non-conforming Product at no charge in accordance with this Article, or
credit or refund any payments made by Client for such Product including
reimbursing Client for the cost of the API (subject to the limitations set forth
in Article 10, below), if Cardinal Health does not agree with Client’s
determination that such Product fails to meet the Specifications, then after
reasonable efforts to resolve the disagreement, either party may submit a sample
of such Product to a mutually agreed upon independent third party laboratory to
determine whether the Product meets the Specifications. The independent party’s
results shall be final and binding. Unless otherwise agreed to by the parties in
writing, the costs associated with such testing and review shall be borne by the
non-prevailing party.
     4.3 Replacement of Non-Conforming Product. THE OBLIGATION OF CARDINAL
HEALTH TO REPLACE NON-CONFORMING PRODUCT IN ACCORDANCE WITH THE SPECIFICATIONS
OR REFUND OR CREDIT ANY PAYMENTS MADE FOR SUCH PRODUCT (INCLUDING REFUNDING THE
COST OF THE API) SHALL BE CLIENT’S SOLE AND EXCLUSIVE REMEDY UNDER THIS
AGREEMENT FOR PRODUCT THAT DOES NOT CONFORM AND IS IN LIEU OF ANY OTHER
WARRANTY, EXPRESS OR IMPLIED.
     4.4 Supply of Material for Defective Product. In the event Cardinal Health
is required to replace Product pursuant to Section 4.2, above, Cardinal Health
shall supply, at its sole cost, the manufacturing and/or packaging components
necessary, as applicable, to manufacture and/or package replacement Product, and
Client shall supply sufficient quantities of the API for Cardinal Health to
complete such replacement (provided, however, that Cardinal Health will
reimburse Client, within [* * *] after Cardinal Heath receives notice of
rejection from Client, the cost of such API, subject to the limitations of
liability described in Article 10, below).

6



--------------------------------------------------------------------------------



 



     4.5 Loss or Destruction of API. Title to the API will remain with Client at
all times. Cardinal Health will use diligent efforts to protect the API in its
possession from loss or damage at all times. Subject to the limitation of
liability described in Article 10, below, Cardinal Health will be responsible
for any loss or damage to API in excess of normal manufacturing and/or packaging
losses to the extent such loss or damage is caused by any negligent or
intentional acts or omissions by Cardinal Health or its employees or
contractors. Upon receiving the API, Cardinal Health will review the batch
records and release data for the API to confirm that the API is acceptable. If
Cardinal Health fails to reject the API within [* * *] of receiving the API,
Cardinal Health will be deemed to have accepted the API. Cardinal Health will
segregate the API from other products or inventory of third parties maintained
on its premises and indicate Client’s ownership of the API in a prominent
manner.
     4.6 Non-Validated Processes. Notwithstanding any other term in this
Agreement, Client is liable to Cardinal Health for all costs incurred and all
payments due to Cardinal Health under this Agreement even if Cardinal Health
does not ultimately manufacture a Product meeting the Specifications applicable
to such Product, including without limitation all costs for Product lots
manufactured which do not satisfy Client’s Specifications if the non-compliance
to the Specifications is solely due to Client’s failure to deliver accurate and
complete information which impacts the production process and which failure
prevented Cardinal Health from properly manufacturing the Product.
     4.7 Unlabeled Product. If Cardinal Health is to provide Client with Product
that is not labeled, Client represents and warrants that it will comply with all
applicable regulations, including without limitation 21 CFR § 201.150.
     4.8 Failure to Take Delivery. If Client fails to take delivery on any
scheduled delivery date, Client shall be invoiced on the first day of each month
for the stored Product and reasonable administration and storage costs. For each
such batch of undelivered Product, Client agrees that: (a) Client has made a
fixed commitment to purchase such Product; (b) risk of ownership for such
Product passes to Client; (c) such Product shall be on a bill and hold basis for
legitimate business purposes; (d) unless the parties mutually agree to a revised
delivery date at the time of billing, Cardinal Health shall have the right to
ship the Product to Client within four (4) months after billing; and (e) Client
will be responsible for any decrease in market value of such Product that
relates to factors and circumstances outside of Cardinal Health’s control.
Within [* * *] following a written request from Cardinal Health, Client shall
provide Cardinal Health with a letter confirming items (a) through (e) of this
Section for each Batch of undelivered Product.
ARTICLE 5
REGULATORY
     5.1 Audit. [* * *] during the Term of this Agreement, and subject to
Cardinal Health’s obligations of confidentiality to third parties, Cardinal
Health will permit Client to conduct an audit of those portions of the Facility
where Services are being conducted upon reasonable advance notice during regular
business hours. Upon request, Client may conduct additional audits, provided
that Client shall reimburse Cardinal Health for time and expenses incurred by
Cardinal Health in connection with any such additional audit, unless a prior
audit has

7



--------------------------------------------------------------------------------



 



revealed that Cardinal Health has failed to perform in accordance with the terms
of this Agreement.
     5.2 Observation. In addition to the right to audit, Client may have up to
three (3) representatives at the Facilities (but only two (2) at a time in the
encapsulation suite) to observe the Services, provided that Client provides
Cardinal Health at least ten (10) advance written notice of the attendance of
such Client representatives. Such representatives shall comply with Cardinal
Health’s rules and regulations. Client shall indemnify and hold harmless
Cardinal Health for any action or activity of such representatives while on
Cardinal Health’s premises.
     5.3 Regulatory Inspections. Each party shall: (a) notify the other party
promptly of any inspection or inquiry by any Regulatory Authority concerning any
Project or Product of Client; and (b) forward to the other party copies of any
correspondence from any Regulatory Authority relating to such a Project or
Product, including, but not limited to, Form FD-483 notices, FDA refusal to
file, rejection or warning letters. Where reasonably practicable, each party
will be given the opportunity to have a representative present during an
inspection by a Regulatory Authority. Each party acknowledges that it may not
direct the manner in which the other party fulfills its obligations to permit
inspection by a Regulatory Authority.
     5.4 Record Retention. Unless the parties otherwise agree in writing,
Cardinal Health will retain batch, laboratory and other technical records for
the minimum period required by applicable laws, rules, regulations and
guidelines.
     5.5 Quality Agreement. Any quality agreement executed by the parties
related to the Services shall in no way determine liability or financial
responsibility of the parties for the responsibilities set forth therein. In the
event of a conflict between the terms of this Agreement and the quality
agreement, this Agreement shall control, unless the quality agreement
specifically states otherwise.
     5.6 Regulatory Compliance. Client shall be solely responsible for all
permits and licenses required by any Regulatory Authority with respect to the
Product and the Services under this Agreement, including any product licenses,
applications and amendments in connection there’ provided, however that Cardinal
Health will be responsible to maintain all permits and licenses required by any
Regulatory Authority with respect to the Facility. During the Term, Cardinal
Health will assist Client with all regulatory matters relating to Services under
this Agreement, at Client’s request and at Client’s expense. Each party intends
and commits to cooperate to satisfy all Applicable Laws relating to Services
under this Agreement.
ARTICLE 6
CONFIDENTIALITY AND NON-USE
     6.1 Mutual Obligation. Cardinal Health and Client agree that they will not
disclose the other party’s Confidential Information (defined below) to any third
party without the prior written consent of the other party except as required by
law, regulation or court or administrative order; provided, however that prior
to making any such legally required disclosure, the party making such disclosure
shall give the other party as much prior notice of the requirement for and
contents of such disclosure as is practicable under the circumstances.
Notwithstanding the foregoing, each party may disclose the other party’s
Confidential Information to any of its

8



--------------------------------------------------------------------------------



 



Affiliates and employees and contractors of the recipient party and its
Affiliates that (a) need to know such Confidential Information for the purpose
of performing under this Agreement, (b) are advised of the contents of this
Article, and (c) agree to be bound by the terms of this Article.
     6.2 Definition. As used in this Agreement, the term “Confidential
information” includes all such information furnished by Cardinal Health or
Client, or any of their respective representatives or Affiliates, to the other
or its representatives or Affiliates, whether furnished before, on or after the
date of this Agreement and furnished in any form, including but not limited to
written, verbal, visual, electronic or in any other media or manner.
Confidential Information includes all proprietary technologies, know-how, trade
secrets, discoveries, inventions and any other Intellectual Property (whether or
not patented), analyses, compilations, business or technical information and
other materials prepared by either party, or any of their respective
representatives, containing or based in whole or in part on any such information
furnished by the other party or its representatives. Confidential Information
also includes the existence of this Agreement and its terms, provided that
either party may disclose the existence and/or the terms of this Agreement
without the prior written consent of the other party, (i) as required by law;
(ii) to its attorneys, accountants, and other professional advisors under a duty
of confidentiality; (iii) to a third party under a duty of confidentiality in
connection with obtaining financing or a proposed merger or a proposed sale of
all or part of such party’s business.
     6.3 Exclusions. Notwithstanding Section 6.2, Confidential Information does
not include information that (a) is or becomes generally available to the public
or within the industry to which such information relates other than as a result
of a breach of this Agreement, or (b) is already known by the receiving party at
the time of disclosure as evidenced by the receiving party’s written records, or
(c) becomes available to the receiving party on a non-confidential basis from a
source that is entitled to disclose it on a non-confidential basis, or (d) was
or is independently developed by or for the receiving party without reference to
the Confidential Information, as evidenced by the receiving party’s written
records.
     6.4 No Implied License. The receiving party will obtain no right of any
kind or license under any patent application or patent by reason of this
Agreement (except as provided in Article 7, below). All Confidential Information
will remain the sole property of the party disclosing such information or data.
     6.5 Return of Confidential Information. At any time during the term or upon
termination of this Agreement, the receiving party shall, upon request, promptly
(but no later than thirty (30) days after the request) return all Confidential
Information of the disclosing party which the receiving party no longer has the
right to use, including any copies thereof, and cease its use or, at the request
of the disclosing party, shall promptly destroy the same and certify such
destruction to the disclosing party (except for a single copy thereof, which may
be retained for the sole purpose of determining the scope of the obligations
incurred under this Agreement).
     6.6 Survival. The obligations of this Article 6 will terminate [* * *]
years from the expiration of this Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE 7
INTELLECTUAL PROPERTY
     7.1 Ownership of Existing Technologies. All rights to and interests in
Client’s Intellectual Property and Client’s Confidential Information shall
remain vested solely in Client, and no right or interest therein is transferred
or granted to Cardinal Health under this Agreement (except that Client hereby
grants to Cardinal Health a non-exclusive, non-transferable (except as permitted
under Section 14.7, below), royalty-free license to use Client’s Intellectual
Property and Confidential Information solely as necessary for Cardinal Health to
perform its obligations under this Agreement). All rights to and interests in
Cardinal Health’s Intellectual Property and Cardinal Health’s Confidential
Information shall remain vested solely in Cardinal Health, and no right or
interest therein is transferred or granted to Client under this Agreement
(except as expressly provided in Section 7.3, below).
     7.2 Client Inventions. Subject to the limitations of Sections 7.1 and 7.3,
Client shall own all data, work product, results, reports, inventions,
developments, technologies, information, and intellectual property, whether or
not patentable, that are generated by Cardinal Health in connection with the
performance of each Project and arise from, are based upon, or relate to
Client’s API or Cardinal Health’s use of Client’s Confidential Information
(“Client Inventions”); provided, however that Client Inventions shall not
include any Process Invention. As used herein, “Process Invention” means any
discovery, development, technology or information, including, without
limitation, any manufacturing, packaging or analytical process or methodology,
developed by Cardinal Health, whether or not patentable, that does not relate
exclusively to Client’s API. Cardinal Health hereby irrevocably and
unconditionally assigns and transfers to Client any and all rights and interest
Cardinal Health may have in the Client Inventions, including all intellectual
property rights therein. Client will be responsible for obtaining patent
protection on inventions relating to the Client Inventions at its own cost.
Cardinal Health agrees to execute all additional documents necessary to perfect
title in any Client Inventions in Client.
     7.3 Cardinal Health Inventions. Subject to the limitations of Sections 7.1
and 7.2, Cardinal Health shall own Process Inventions and all inventions,
developments, technologies and information, whether or not patentable, that
arise from, are based upon, or relate to the Process Inventions or Cardinal
Health’s Confidential Information or Intellectual Property; provided, however
that no such invention or development shall exclusively relate to Client’s API,
is derived from Client’s Intellectual Property or relates to any Client’s
Confidential Information (“Cardinal Health Inventions”). Cardinal Health will be
responsible for obtaining patent protection on Cardinal Health Inventions at its
own cost. Client agrees to execute all documents necessary to perfect title in
any Cardinal Health Inventions in Cardinal Health. Cardinal Health hereby grants
to Client a non-exclusive, worldwide, non-transferable (except as permitted
under Section 14.7, below), fully-paid, royalty free license to use the Process
Inventions solely in connection with the Product that is the subject of the
Project in which such Process Invention was developed solely during the Term.
     7.4 Exclusivity. During the period beginning on the date of this Agreement
and continuing through the earlier of [* * *], Cardinal Health agrees that it
will not design, develop, research, manufacture, or supply, or assist any third
party to design, develop, research,

10



--------------------------------------------------------------------------------



 



manufacture, or supply, any product in the oral softgel dosage form which
includes Fenretinide intended for marketing in the United States or the European
Union, without Client’s prior written consent. [* * *]
ARTICLE 8
REPRESENTATIONS AND WARRANTIES
     8.1 Cardinal Health. Cardinal Health represents, warrants, and covenants to
Client that:
          8.1.1 Cardinal Health will perform each Project in a professional
manner consistent with industry standard, and in accordance with this Agreement
and the applicable Project Plan and Specifications;
          8.1.2 Cardinal Health will comply with all Applicable Laws in the
course of performing under this Agreement (including any manufacturing,
analyzing, and/or packaging of any Product by Cardinal Health); and
          8.1.3 Cardinal Health has (or, prior to performing the applicable
Services, will have) all necessary authority, permits, and right to perform the
Services that it is agreeing to perform under this Agreement.
     8.2 Client. Client represents, warrants, and covenants to Cardinal Health
that:
          8.2.1 The Client-Supplied Materials will comply with all applicable
Specifications and will have been produced in compliance with Applicable Laws
and the applicable Project Plan;
          8.2.2 It has (or, prior to providing any Intellectual Property to
Cardinal Health, will have) all necessary authority and all right, title and
interest in and to any Intellectual Property provided by Client to Cardinal
Health which is related to any Product;
          8.2.3 It has (or will have) provided all safe handling instructions,
health and environmental information and material safety data sheets applicable
to each Product and any Client-Supplied Materials in sufficient time prior to
delivery to Cardinal Health for review and training by Cardinal Health, except
as disclosed to Cardinal Health in writing by Client;
          8.2.4 All Product delivered to Client by Cardinal Health will be held,
used and/or disposed of by Client in accordance with all Applicable Laws;
          8.2.5 Client will comply with all Applicable Laws applicable to
Client’s performance under this Agreement and its use of any materials or
Products provided by Cardinal Health under this Agreement or any Project Plan;
and
          8.2.6 Unless otherwise agreed by the parties in writing with respect
to a Project, Client has (or will have) (a) provided complete and accurate
scientific data regarding such Project and Client’s requirements for such
Project, including without limitation test methods and development, formulation,
fill and finish of the Product if applicable, (b) provided Cardinal

11



--------------------------------------------------------------------------------



 



Health with complete and accurate information necessary to develop the scope of
work and estimated or fixed costs for such Project, (c) if applicable, reviewed
and approved all in process and finished Product test results to ensure
conformity of such results with the Specifications, regardless of which party is
responsible for finished Product release, and (d) if applicable, prepared all
submissions to Regulatory Authorities.
     8.3 Mutual. Each party hereby represents and warrants to the other party
that:
          8.3.1 Existence and Power. Such party (a) is duly organized, validly
existing and in good standing under the laws of the state in which it is
organized, (b) has the power and authority and the legal right to own and
operate its property and assets, and to carry on its business as it is now being
conducted, and (c) is in compliance with all requirements of Applicable Laws,
except to the extent that any noncompliance would not materially adversely
affect such party ability to perform its obligations under the Agreement;
          8.3.2 Authorization and Enforcement of Obligations. Such party (a) has
the power and authority and the legal right to enter into this Agreement and to
perform its obligations hereunder, and (b) has taken all necessary action on its
part to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder;
          8.3.3 Execution and Delivery. This Agreement has been duly executed
and delivered on behalf of such party, and constitutes a legal, valid, binding
obligation, enforceable against such party in accordance with its terms;
          8.3.4 No Consents. As of the effective date of this Agreement, all
necessary consents, approvals and authorizations of all Regulatory Authorities
and other persons (if any) required to be obtained by such party in connection
with this Agreement have been (or will have been) obtained (including without
limitation consent from National Cancer Institute regarding the use of batch
records related to production of Fenretinide, which consent has been obtained by
Client); and
          8.3.5 No Conflict. The execution and delivery of this Agreement by
such party and the performance by such party of its obligations hereunder (a) do
not conflict with or violate any requirement of Applicable Laws, and (b) do not
materially conflict with, or constitute a material default or require any
consent under, any contractual obligation of such party.
     8.4 Warranty Disclaimer. THE REPRESENTATIONS AND WARRANTIES SET FORTH N
THIS ARTICLE 8 ARE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY
EACH PARTY TO THE OTHER AND NEITHER PARTY MAKES ANY OTHER REPRESENTATIONS,
WARRANTIES OR GUARANTIES OF ANY KIND WHATSOEVER, INCLUDING WITHOUT LIMITATION
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE.

12



--------------------------------------------------------------------------------



 



ARTICLE 9
INDEMNIFICATION
     9.1 Indemnification by Cardinal Health. Cardinal Health shall indemnify and
hold harmless Client, its Affiliates, and their respective directors, officers,
employees and agents (“Client Indenmitees”) from and against any and all suits,
claims, losses, demands, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees) in connection with any suit, demand or action by any
third party (“Losses”) arising out of or resulting from (A) any breach of its
representations, warranties or obligations set forth in this Agreement
(including without limitation those relating to Cardinal Health’s performance in
compliance with the Specifications and with Applicable Laws); (B) any negligence
or willful misconduct by Cardinal Health, or its employees or contractors;
(C) any actual or alleged infringement or violation of any patent, trade secret,
copyright or other proprietary rights of a third party based on any process of
manufacturing, analyzing, or packaging of a Product performed by Cardinal
Health, or (D) claims of defective manufacturing by Cardinal Health, except to
the extent that any of the foregoing arises out of or results from any Client
Indemnitee’s negligence, willful misconduct o breach of this Agreement.
     9.2 Indemnification by Client. Client shall indemnify and hold harmless
Cardinal Health, its Affiliates, and their respective directors, officers,
employees and agents (“Cardinal Health Indemnitees”) from and against all Losses
arising out of or resulting from (A) any breach of its representations,
warranties or obligations set forth in this Agreement (including without
limitation those relating to compliance with Applicable Laws); (B) any sale,
promotion, distribution, use of or exposure to the Product or any
Client-Supplied Materials, including without limitation product liability
(unless based on defective manufacturing by Cardinal Health) or strict liability
claims; (C) the conduct of any clinical trials relating to any material or
Product which is the subject of this Agreement or any Project Plan; (D) any
actual or alleged infringement or violation of any patent, trade secret,
copyright, or other proprietary rights of a third party (unless based on any
process of manufacturing, analyzing, or packaging of a Product performed by
Cardinal Health); or (E) any negligence or willful misconduct by Client, or its
employees or contractors, except to the extent that any of the foregoing arises
out of or results from any Cardinal Health Indemnitee’s negligence, willful
misconduct or breach of this Agreement.
     9.3 Indemnification Procedures. All indemnification obligations in this
Agreement are conditioned upon the party seeking indemnification: (A) promptly
notifying the indemnifying party of any claim or liability of which the party
seeking indemnification becomes aware (including a copy of any related
complaint, summons, notice or other instrument); provided, however, that failure
to provide such notice within a reasonable period of time shall not relieve the
indemnifying party of any of its obligations hereunder except to the extent the
indemnifying party is prejudiced by such failure; (B) cooperating with the
indemnifying party in the defense of any such claim or liability (at the
indemnifying party’s expense); and (C) not compromising or settling any claim or
liability without prior written consent of the indemnifying party.

13



--------------------------------------------------------------------------------



 



ARTICLE 10
LIMITATIONS OF LIABILITY
     10.1 CARDINAL HEALTH’S LIABILITY UNDER THIS AGREEMENT FOR ANY AND ALL
CLAIMS FOR LOST, DAMAGED OR DESTROYED API OR OTHER CLIENT- SUPPLIED MATERIALS
WHETHER OR NOT SUCH API OR CLIENT-SUPPLIED MATERIALS ARE INCORPORATED INTO
FINISHED PRODUCT SHALL NOT EXCEED (A) FOR ALL SUCH CLAIMS, IN THE AGGREGATE,
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF CARDINAL HEALTH, [*
* *], AND (B) FOR ALL OTHER CLAIMS, IN THE AGGREGATE, [* * *]. The parties
acknowledge and agree that any claim for lost, damaged, or destroyed API shall
be valued at Client’s actual cost, not to exceed [* * *] per kilogram.
     10.2 CARDINAL HEALTH’S TOTAL LIABILITY UNDER THIS AGREEMENT (EXCEPT FOR
LIABILITY DESCRIBED IN SECTION 10.1, ABOVE), WHETHER IN CONTRACT OR TORT,
INCLUDING WITHOUT LIMITATION ANY OF CARDINAL HEALTH’S INDEMNITY OR OTHER
FINANCIAL OBLIGATIONS UNDER ARTICLE 9, SHALL (A) WITH RESPECT TO ANALYTICAL
SERVICES, BE LIMITED TO [* * *], AND (B) WITH RESPECT TO ALL OTHER SERVICES, IN
NO EVENT EXCEED [* * *].
     10.3 NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF PERFORMANCE UNDER
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF REVENUES, PROFITS OR DATA,
WHETHER IN CONTRACT OR TORT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.
ARTICLE 11
INSURANCE
     11.1 Cardinal Health. Cardinal Health shall, at its own cost and expense,
obtain and maintain in full force and effect the following insurance during the
Term: (A) Commercial General Liability insurance with per-occurrence and general
aggregate limits of not less than [* * *]; (B) Products and Completed Operations
Liability Insurance with per-occurrence and general aggregate limits of not less
than [* * *]; (C) Workers’ Compensation and Employer’s Liability Insurance with
statutory limits for Workers’ Compensation and Employer’s Liability insurance
limits of not less than [* * *]; (D) Professional Services Errors & Omissions
Liability Insurance with per claim and aggregate limits of not less than [* * *]
covering sums that Cardinal Health becomes legally obligated to pay as damages
resulting from claims made by Client for errors or omissions committed in the
conduct of the services outlined in the Agreements. In lieu of insurance,
Cardinal Health may self-insure any or a portion of the above required
insurance. In the event that any of the required policies of insurance are
written on a claims made basis, then such policies shall be maintained during
the entire Term and for a period of not less than [* * *]. Cardinal Health shall
obtain a waiver from any insurance carrier with whom Cardinal Health carries
Workers’ Compensation insurance releasing its subrogation rights against Client.
Client shall be named as an additional insured under the Commercial General
Liability and Products and Completed Operations Liability insurance policies as
respects the manufacturing services outlined in this Agreement. Cardinal Health
shall furnish certificates of insurance for all of the

14



--------------------------------------------------------------------------------



 



above noted policies and required additional insured status to Client as soon as
practicable after the Effective Date of the Agreement and upon renewal of any
such policies. Each insurance policy that is required under this Section shall
be obtained from an insurance carrier with an A.M. Best rating of at least A-
VII.
     11.2 Client Insurance. Client shall, at its own cost and expense, obtain
and maintain in full force and effect the following insurance during the Term:
(A) Products and Completed Operations Liability Insurance with per-occurrence
and general aggregate limits of not less than [* * *]; (B) Workers’ Compensation
and Employer’s Liability Insurance with statutory limits for Workers’
Compensation and Employer’s Liability insurance limits of not less than [* * *];
(C) All Risk Property Insurance, including transit coverage, in an amount equal
to full replacement value covering Client’s property while it is at Cardinal
Health’s facility or in transit to or from Cardinal Health’s facility. In the
event that any of the required policies of insurance are written on a claims
made basis, then such policies shall be maintained during the entire Term and
for a period of not less than [* * *]. Client shall obtain a waiver from any
insurance carrier with whom Client carries Workers’ Compensation insurance
releasing its subrogation rights against Cardinal Health. Client shall obtain a
waiver from any insurance carrier with whom Client carries Property Insurance
releasing its subrogation rights against Cardinal Health. Cardinal Health and
its Subsidiaries and Parent Corporation shall be named as additional insureds
under the Products and Completed Operations Liability insurance policies as
respects the products and completed operations outlined in this Agreement.
Client shall furnish certificates of insurance for all of the above noted
policies and required additional insured status to Cardinal Health as soon as
practicable after the Effective Date of the Agreement and upon renewal of any
such policies. Each insurance policy that is required under this Section shall
be obtained from an insurance carrier with an A.M. Best rating of at least A-
VII.
ARTICLE 12
TERM AND TERMINATION
     12.1 Term. The term of this Agreement shall commence as of the date set
forth above and shall continue until [* * *], unless either party earlier
terminates this Agreement as set forth in Section 12.2 or Section 12.3, as
applicable (“Term”). The term of this Agreement may be extended or renewed only
upon the written Agreement of the parties.
     12.2 Termination Without Cause. Client may terminate this Agreement, any
Project Plan, or any Project without cause at any time during the Term of the
Agreement.
     12.3 Immediate Termination. Either party shall have the right to
immediately terminate this Agreement if (a) the other party files a petition in
bankruptcy, or enters into an agreement with its creditors, or applies for or
consents to the appointment of a receiver or trustee, or makes an assignment for
the benefit of creditors, or suffers or permits the entry of any order
adjudicating it to be bankrupt or insolvent and such order is not discharged
within [* * *]; or (b) if the other party materially breaches any of the
provisions of this Agreement, and such breach is not cured within [* * *] after
the giving of written notice.
     12.4 Effect of Termination. Expiration or termination of this Agreement
shall be without prejudice to any rights or obligations that accrued to the
benefit of either party prior to

15



--------------------------------------------------------------------------------



 



such expiration or termination. In the event that this Agreement, any Project
Plan, or any Project is terminated, Client shall pay Cardinal Health for all
Services performed in accordance with any terminated Project up to the date of
termination plus any applicable cancellation fees, and will reimburse Cardinal
Health for all reasonable, pre-approved costs and expenses incurred, and all
non-cancelable commitments made, in the performance of Services pursuant to each
such terminated Project.
ARTICLE 13
NOTICE
     All notices and other communications hereunder shall be in writing and
shall be deemed given: (A) when delivered personally; (B) when delivered by
facsimile transmission (receipt verified); (C) when received or refused, if
mailed by registered or certified mail (return receipt requested), postage
prepaid; or (D) when delivered if sent by express courier service, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof):

         
 
  To Client:   Sytera Inc.
 
      505 Coast Boulevard South, Suite 412
 
      La Jolla, California 92037
 
      Facsimile No. (858) 754-3001.
 
      Attn: Chief Executive Officer
 
       
 
  With a copy to:   Paul Hastings, LLP
 
      3579 Valley Centre Drive
 
      San Diego, CA 92130
 
      Facsimile No. (858) 720-2555
 
      Attn: Carl Sanchez
 
       
 
  To Cardinal Health:   Cardinal Health PTS, LLC
 
      14 Schoolhouse Road
 
      Somerset, New Jersey 08873
 
      Facsimile No. (732) 537-6490
 
      Attn: President, Oral Technologies
 
       
 
  With a copy to:   Cardinal Health, Inc.
 
      7000 Cardinal Place
 
      Dublin, Ohio 43017
 
      Attn: Associate General Counsel,
 
      Pharmaceutical Technologies and Services
 
      Facsimile: (614) 757-5051

16



--------------------------------------------------------------------------------



 



ARTICLE 14
MISCELLANEOUS
     14.1 Entire Agreement Amendments. This Agreement and each Project Plan,
along with any attachments and amendments, constitute the entire understanding
between the parties and supersedes any contracts, agreements or understanding
(oral or written) of the parties with respect to the subject matter hereof. No
term of this Agreement may be amended except upon written agreement of both
parties, unless otherwise provided in this Agreement.
     14.2 Captions. The captions in this Agreement are for convenience only and
are not to be interpreted or construed as a substantive part of this Agreement
     14.3 Further Assurances. The parties agree to execute, acknowledge and
deliver such further instruments and to take all such other incidental acts as
may be reasonably necessary or appropriate to carry out the purpose and intent
of this Agreement.
     14.4 No Waiver. Failure by either party to insist upon strict compliance
with any term of this Agreement in any one or more instances will not be deemed
to be a waiver of its rights to insist upon such strict compliance with respect
to any subsequent failure.
     14.5 Severability. If any term of this Agreement is declared invalid or
unenforceable by a court or other body of competent jurisdiction, the remaining
terms of this Agreement will continue in full force and effect.
     14.6 Independent Contractors. The relationship of the parties is that of
independent contractors, and neither party will incur any debts or make any
commitments for the other party except to the extent expressly provided in this
Agreement. Nothing in this Agreement is intended to create or will be construed
as creating between the parties the relationship of joint ventures, co-partners,
employer/employee or principal and agent.
     14.7 Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the parties, their successors and permitted assigns. Neither
party may assign this Agreement, in whole or in part, without the prior written
consent of the other party, except that either party may, without the other
party consent, assign this Agreement to an Affiliate or to any person or. entity
who shall become a successor to substantially all of the business or assets of
the assigning company, whether by merger, sale of assets, sale of stock, or
otherwise. Any purported assignment of this Agreement, in whole or in part, in
violation of this Section will be null and void, ab initio.
     14.8 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware, excluding its conflicts of law provisions.
The United Nations Convention on Contracts for the International Sale of Goods
shall not apply to this Agreement. Any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
must be brought or otherwise commenced in any state court located in San Diego
County, California or Franklin County, Ohio or any federal court located in the
Southern District of California or the Southern District of Ohio. Each party
expressly and irrevocably consents and submits to the jurisdiction of each such
states and federal

17



--------------------------------------------------------------------------------



 



courts (and each appellate court located in State of California or the State of
Ohio) in connection with any such legal proceeding.
     14.9 Dispute Resolution. If any Dispute arises between the parties, such
Dispute shall be presented to the respective presidents or senior executives of
Cardinal Health and Client for their consideration and resolution. If such
parties cannot reach a resolution of the Dispute within twenty (20) days, either
party may initiate a legal action as provided in Section 14.8.
     14.10 Prevailing Party. In any dispute resolution proceeding between the
parties in connection with this Agreement, the prevailing party will be entitled
to its reasonable attorney’s fees and costs in such proceeding.
     14.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any photocopy, facsimile or
electronic reproduction of the executed Agreement shall constitute an original.
     14.12 Publicity. Neither party will make any press release or other public
disclosure regarding this Agreement or the transactions contemplated hereby
without the other party’s express prior written consent, except as required
under applicable law or by any governmental agency or otherwise provided in
Article 6, in which case the party required to make the press release or public
disclosure shall use commercially reasonable efforts to obtain the approval of
the other party as to the form, nature and extent of the press release or public
disclosure prior to issuing the press release or making the public disclosure.
     14.13 Setoff. Without limiting Cardinal Health’s rights under law or in
equity, Cardinal Health and its Affiliates, parent or related entities,
collectively or individually, may exercise a right of set-off against any and
all amounts due to Cardinal Health from Client. For purposes of this Section,
Cardinal Health, its Affiliates, parent or related entities shall be deemed to
be a single creditor.
     14.14 Survival. The rights and obligations of the parties shall continue
under Articles I (Definitions), 6 (Confidentiality), 7 (Intellectual Property),
9 (Indemnification), 10 (Limitations of Liability), 11 (Insurance) to the extent
expressly stated therein, 13 (Notice), and 14 (Miscellaneous) and Sections 5.4
(Record Retention), 8.1, 8.2, and 8.3.4 (certain representations, warranties,
and covenants), and 12.3 (Effect of Termination), notwithstanding expiration or
termination of this Agreement.
     14.15 Force Majeure. Except as to payments required under this Agreement,
neither party shall be liable in damages for, nor shall this Agreement be
terminable or cancelable by reason of, any delay or default in such party ‘s
performance hereunder if such default or delay is caused by events beyond such
party’s reasonable control including, but not limited to, acts of God,
regulation or law or other action or failure to act of any government or agency
thereof, war or insurrection, civil commotion, destruction of production
facilities or materials by earthquake, fire, flood or storm, labor disturbances,
epidemic, or failure of suppliers, public utilities or common carriers; provided
however, that the party seeking relief hereunder shall immediately notify the
other party of such cause(s) beyond such party’s reasonable control. The party
that

18



--------------------------------------------------------------------------------



 



may invoke this section shall use all reasonable endeavors to reinstate its
ongoing obligations to the other. If the cause(s) shall continue unabated for
one hundred twenty (120) days, then the other party shall have the right
(exercisable by written notice) to terminate this Agreement and cancel all
outstanding Projects without Client having to pay any cancellation fees.
     IN WITNESS WHEREOF, the parties have caused their duly authorized
representative to execute this Agreement effective as of the date first written
above.

                      CARDINAL HEALTH PTS, LLC       SYTERA INC.
 
                   
By:
  /s/ Thomas Stuart       By:   /s/ Jay Lichter    
 
                    Name: Thomas Stuart       Name: Jay Lichter Its: President,
Oral Technologies       Its: Vice President

19



--------------------------------------------------------------------------------



 



ATTACHMENT TO SOFTGEL DEVELOPMENT AND CLINICAL SUPPLY
AGREEMENT ON FOLLOWING PAGES

 



--------------------------------------------------------------------------------



 



PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
Quotation
Phase II Clinical Supplies of Fenretinide
100mg Softgels (Active and Placebo)
QTE-SZU-0002.03
Confidential for Sytera, Inc.
Prepared for Mark Edgar
505 Coast Boulevard South, Suite 412
La Jolla, CA 92037
Phone: 858-248-0218
Cardinal Health Contact: Aris Gennadios, Ph.D.
Phone: 732-537-6366
June 13, 2005
BioPharmaceutical Product Development
Pharmaceutical Product Development
Clinical Packaging Services
Cardinal Health Analytical Chemistry Services Scientific and Regulatory
Consulting
Pulmonary and Nasal Product Development
Clinical arid Small Scale Commercial Manufacturing
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 2          

Executive Summary
Cardinal Health, Pharmaceutical Development (Cardinal Health) will manufacture
[* * *] cGMP batches for Sytera, Inc. (Sytera) for Phase I clinical and
stability studies at Cardinal Health, Somerset Cardinal Health will manufacture
[* * *] placebo and [* * *] active Fenretinide 100mg softgel batches with a
theoretical batch size of [* * *] softgels per active batch and [* * *] softgels
for placebo batch.
The estimated cost for Fenretinide 100mg softgels clinical supplies is [* * *]
for [* * *] batches of active and [* * *] matching placebo over a period of
approximately [* * *], including stability studies.
Section 1. Scope of Work
Cardinal Health has developed and manufactured Fenretinide 100mg softgels in
Cardinal Health, St. Petersburg. Sytera has requested Cardinal Health, Somerset
to provide a proposal for Phase II clinical supplies batch manufacture of
Fenretinide 100mg softgels. No development activities will be performed, and the
previously used formulation and processing conditions will be applied for
clinical batch manufacture. Cardinal Health Will perform full release testing
and packaging of the finished clinical products. All clinical batch manufacture
activities will be conducted according to cGMP guidelines.
Section 2. Activities/Specifications
2.1. Project Activities
     2.1.1. Cardinal Health’s Responsibilities
          2.1.1.1. Preliminary Activities
          Cardinal Health will conduct preliminary activities to include the
following:

  •   Provide project management and timelines.     •   Identify project team
members and outline expectations.     •   Review the Material Safety Data Sheets
(MSDS) and other safety information available from Sytera to categorize the
safety/handling precautions for this product.     •   If the product is Category
4 or higher, a surcharge will be applied for development and manufacturing
activities.     •   Finalize initial protocols     •   Identify and receive
necessary Reference Standards, API lots, and excipients for development.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 3          

2.1.1.2. Fenretinide 100mg Prototype Batch Manufacture (Optional)
Cardinal Health will perform activities as outlined below, if required, to
determine feasibility with the new API supply, to provide capsules for
analytical development, and to provide early process development information.

  •   Order excipients in sufficient quantities.     •   Obtain drug substance
from Sytera, store under designated conditions, and release (ID) for use if
required. It is assumed that the API will not require particle size reduction.  
  •   Finalize batch record.     •   Select lab scale equipment for manufacture.
    •   Manufacture enough quantity of Fenretinide 100mg active fill to make [*
* *] softgels per batch.     •   Encapsulate softgels with a target yield of [*
* *] capsules.     •   Perform in-process fill weight and shell weight.     •  
Dry, wash, and package softgels in HOPE bottles for stability study.     •  
Properly dispose of all waste material.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.3. Fenretinide 100mg Softgel Experimental Batch Manufacture
Cardinal Health will perform activities as outlined below, if required, to
determine the process needed for clinical manufacturing.

  •   Order excipients in sufficient quantities and sample for release.     •  
Perform release testing and QAIQC release of all excipients based on ID test
(additional cost if full release tests are required — included in Analytical
Support section)     •   Obtain drug substance from Sytera, store under
designated conditions, and release (ID) for use.     •   Finalize batch record.
    •   Select/release/quarantine equipment for manufacture.     •   Manufacture
enough quantity of Fenretinide 100mg softgels active fill to provide [* * *]
softgels per theoretical batch size.     •   Write and execute a protocol for
in-process sampling in order to provide samples with which to monitor the
process at the mixing and encapsulation stages. Analysis not included.     •  
Encapsulate softgels.     •   Perform in-process fill weight and seal thickness.
    •   Perform an over study to help establish the relationship between drying
and product quality and to justify the upper specification limit.     •   Dry,
wash, and bulk package softgels for shipment to Cardinal Health Packaging
Services in Philadelphia, PA for final packaging.

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 4          

  •   Complete QA audit of batch paperwork.     •   Provide all batch paperwork
and lot release documentation to Sytera.     •   Properly dispose of all waste
material.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]
per batch (per campaign)   [* * *] for sampling protocol

2.1.1.4. Fenretinide 100mg Softgel cGMP Batch Manufacture
Cardinal Health will perform activities as outlined below:

  •   Order excipients in sufficient quantities and sample for release.     •  
Perform release testing and QNQC release of all excipients based on ID test
(additional cost if full release tests are required — included in Analytical
Support section).     •   Obtain drug substance from Sytera, store under
designated conditions, and release (ID) for use.     •   Finalize batch record.
    •   Select/release/quarantine equipment for manufacture.     •   Manufacture
enough quantity of Fenretinide 100mg softgels active fill to provide [* * *]
softgels per theoretical batch size.     •   Encapsulate softgels.     •  
Perform in-process fill weight and seal thickness.     •   Dry, wash, and bulk
package softgels for shipment to Cardinal Health Packaging Services in
Philadelphia, PA for final packaging.     •   Complete QA audit of batch
paperwork.     •   Provide all batch paperwork and lot release documentation to
Sytera.     •   Properly dispose of all waste material.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]
(per campaign)   ([* * *] per batch1)

2.1.1.5. Placebo cGMP Batch Manufacture
Cardinal Health will perform activities as outlined below:

  •   Order excipients in sufficient quantities and sample for release.     •  
Perform release testing and QA/QC release of all excipients based on ID test
(additional cost if full release tests are required — included in Analytical
support section).

 

1   If API is Category 4 or higher, a surcharge of [* * *] per batch will be
applied.

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 5          

  •   Generate batch record.     •   Select/release/quarantine equipment for
manufacture.     •   Manufacture enough quantity of placebo fill to provide [* *
*] softgels. Encapsulate softgels.     •   Perform in-process fill weight and
seal thickness.     •   Dry, wash, and bulk package softgels for shipment to
Cardinal Health Packaging Services in Philadelphia, PA for final packaging.    
•   Complete QA audit of batch paperwork.     •   Provide all batch paperwork
and lot release documentation to Sytera.     •   Properly dispose of all waste
material.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]
per batch

2.1.1.6. Analytical Support
Cardinal Health will perform analytical support work as detailed below.
2.1.1.6.1. Raw Materials and API Release Testing
Cardinal Health will carry out raw materials/API release testing activities to
include the following:

  •   Review documentation for each raw material and API.     •   Write
specifications for API, finished product, and any unique raw materials
(estimated cost assumes specification needed only for API and finished
products).     •   Evaluate test methods to ensure compliance with USP, if
applicable.     •   Perform identity of API and raw materials and full raw
materials for unique raw materials     •   Issue CoA.

Estimated Cost

      Activity and Estimated Duration (Weeks)   Estimated Cost ($)      
Specifications ([* * *])   [* * *] ([* * *] per specification) Excipient ID
Release ([* * *])   [* * *] (assumes identity for [* * *] excipients) Note: $[*
* *] per identity test (USP)     $[* * *] for full testing (not included)    
API ID Release ([* * *])   [* * *] (assumes [* * *])

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 6          

2.1.1.6.2 Particle Size Method Development
Cardinal Health will carry out activities to develop a method for particle size,
include the following:

  •   Write protocol for particle size method development.     •   Perform
activities specified in the protocol.     •   Summarize data.     •   Issue a
draft method to support API or/and experimental batch.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.6.3. Assay/Related Substances Method Evaluation
Cardinal Health will carry out assay/related substances method evaluation
activities to include the following:

  •   Evaluate HPLC reversed-phase assay methods provided by Sytera.     •  
Perform force degradation studies to demonstrate method specificity and that
method is stability indicating.     •   Optimize HPLC parameters and sample
process procedures if necessary.     •   Document assay/related substances
method.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.6.4. Assay/Related Substances Method Validation
Cardinal Health will carry out assay/related substances method validation
activities to include the following:

  •   Write protocol for abbreviated method validation for HPLC reversed-phase
method, including: accuracy/recovery, precision, specificity, linearity, LOQ,
and LOD     •   Perform method validation activities specified in the protocol.
    •   Summarize data.     •   Issue validation report.

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 7          

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.6.5. Dissolution Method Development
Cardinal Health will carry out dissolution method development activities to
include the following:

  •   Evaluate dissolution media and parameters.     •   Obtain dissolution
profiles using appropriate USP apparatus.     •   Evaluate quantitative method
for percent dissolve determination.     •   Document dissolution method.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

21.1.6.6. Dissolution Method Validation
Cardinal Health will carry out dissolution method validation activities to
include the following:

  •   Write protocol for abbreviated dissolution method validation,     •  
Perform method validation activities specified in the protocol.     •  
Summarize data.     •   Issue validation report.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.6.7. Cleaning Verification Method Development and Validation
Cardinal Health will carry out cleaning verification method development and
validation activities to include the following:

  •   Develop cleaning verification method.     •   Document cleaning
verification method.     •   Write protocol for cleaning method validation.

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 8          

  •   Perform method validation activities specified in the protocol.     •  
Issue validation report.

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.6.8. Prototype Batch Analyses (Optional)
Cardinal Health will carry out project-related activities for each prototype
batch as follows:

  •   Perform appropriate in-process assay testing for in- process samples and
release testing for each batch of active: assay/related substances,
disintegration, content uniformity, moisture, and dissolution profile.     •  
Report results.

Estimated Cost

      Activity and Estimated Duration (Weeks)   Estimated Cost ($)      
In-process Assay ([* * *])   [* * *] Release Test ([* * *])   [* * *]

2.1.1.6.9. Prototype Stability (Optional)
Cardinal Health will carry out project-related activities for each prototype
batch as follows:

  •   Perform appropriate stability testing for each batch of active:
assay/related substances, moisture, and dissolution profile.     •   Report
results.

[* * *] Informal Stability ([* * *] Active [* * *], [* * *] Package
Configuration)
[* * *]
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 9          

Estimated Cost

      Estimated Duration (Weeks)   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.610. Experimental Batch Analyses
Cardinal Health will carry out project-related activities for each prototype
batch as follows:

  •   Perform appropriate in-process assay testing for in process samples and
release testing for each batch of active: fill weight, assay/related substances,
disintegration, content uniformity, moisture, and dissolution profile.     •  
Report results.     •   Perform cleaning verification and document results.

Estimated Cost

      Activity and Estimated Duration (Weeks)   Estimated Cost ($)      
In-process Assay ([* * *])   [* * *] per batch Release Test ([* * *])   [* * *]
per batch Cleaning Verification   [* * *] per campaign Total ([* * *])   [* * *]

2.1.1.6.11. Experimental Batch Stability
Cardinal Health will carry out project-related activities for each prototype
batch as follows:

  •   Perform appropriate stability testing for each batch of active:
appearance, assay/related substances, moisture, and dissolution profile.     •  
Issue results at each time point.

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 10          

[* * *] DP Stability ([* * *] Active [* * *], [* * *] Package Configuration)
[* * *]
Estimated Cost

      Estimated Duration   Estimated Cost ($)       [* * *]   [* * *]

2.1.1.7. In-Process, Release Testing, and Cleaning Verification of Clinical
Supplies
Cardinal Health will carry out project-related activities for each clinical
batch as follows:

  •   Perform appropriate in-process assay testing for seven in-process samples
and release testing for each batch of active to comply with USP: appearance,
Identification (HPLC and TLC), assay/related substances, fill weight,
disintegration, content uniformity, moisture, dissolution profile, and microbial
limits testing (MLT).     •   Perform appropriate testing for placebo:
appearance, identity (HPLC), and disintegration.     •   Issue CoA.     •  
Perform cleaning verification and document results.

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 11          

Estimated Cost

      Activity and Estimated Duration (Weeks)   Estimated Cost ($)      
In-process Testing ([* * *])   [* * *] ([* * *] batches)* Release Testing ([* *
*])   [* * *] ([* * *] batches)* Placebo Release ([* * *])   [* * *] MLT
Validation ([* * *])   [* * *] MLT ([* * *])   [* * *] ([* * *] batches)*
Cleaning Verification ([* * *])   [* * *] ([* * *] campaigns)*

 

*   Note that cost is based on total of [* * *] batches manufactured in [* * *]
separate campaigns. Per batch cost is [* * *] of total cost.

2.1.1.8. Stability Studies of Clinical Batches
Cardinal Health will carry out project-related activities to include the
following:

  •   Write stability protocol for [* * *] active batches (manufactured in
separate campaigns) and [* * *] placebo in [* * *] package configuration to
conduct ICH stability study for [* * *].     •   Perform the following stability
analyses for active: appearance, assay/related substances, dissolution, and MLT.
    •   Perform the following for placebo: appearance and assay.     •   Pull
samples and perform testing at designated time points.     •   Issue data at
each time point and final report at end of study.

[* * *] DP Stability ([* * *] Active [* * *], [* * *] Placebo, [* * *] Package
Configuration)
[* * *]
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 12          

Estimated Cost

      Estimated Duration   Estimated Cost ($)       [* * *]   [* * *]

2.1.2. Sytera Responsibilities
Sytera will sign the protocol and provide a technical contact who will be
available for technical discussions and make decisions that are needed in
reference to this project. Sytera will not use any samples/materials shipped
from Cardinal Health for this project in a manner that is inconsistent with the
scope of this project.
2.2. Specifications
2.2.1. Cardinal Health’s Responsibilities
Cardinal Health will propose and document the specifications, as applicable, in
the Protocol(s).
2.2.2. Sytera’s Responsibilities
Sytera will provide all specifications necessary to perform this project.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 13          

Section 3. Cost Proposal
3.1. Project Costs
Total Estimated Project Cost

              Section       Estimated     Reference   Activity   Duration
(Weeks)   Estimated Cost ($)
2.1.1.1.
  Preliminary Activities   [* * *]   [* * *]
 
           
2.1.1.2.
  Fenretinide 100mg Prototype
Batch Manufacture (Optional)   [* * *]   [* * *]
 
           
2.1.1.3.
  Fenretinide 100mg Softgel
Experimental Batch Manufacture   [* * *]   [* * *]
 
           
2.1.1.4.
  Fenretinide 100 mg Softgel cGMP
Batch Manufacture   [* * *]   [* * *]
 
           
2.1.1.5.
  Placebo cGMP Batch Manufacture   [* * *]   [* * *]
 
           
2.1.1.6.
  Analytical Support   [* * *]   [* * *]
 
           
2.1.1.7.
  In-Process, Release Testing, and Cleaning Verification of Clinical Supplies  
[* * *]   [* * *]
 
           
2.1.1.6.
  Stability Studies of Clinical Batches   [* * *]   [* * *]
 
           
 
  Total Estimated Project Cost       [* * *]

3.2. Additional Fees
If copies of raw data are requested in the course of an active project, Sytera
will be invoiced at [* * *]/hour for time required to generate and compile the
data packet. If copies of raw data are requested after a final report has been
issued, Sytera will be invoiced at the current laboratory rate for the hours
required to generate and compile the data packet.
3.3. Revisions to Pricing
Cardinal Health reserves the right to revise quoted costs for any project as a
result of initial scope change, revisions in Protocols, modifications of test
methods, final review of test methods, undocumented requirements, retesting or
resynthesis, or any unforeseen difficulty in executing the project. The
additional work will be performed based on written agreement from Sytera and
will be documented on a Cardinal Health Quotation Amendment Record (OAR).
All required investigational work (such as OOS investigations, trouble shooting
chromatographic methods, etc.) may be conducted without prior approval from
Sytera, for up to [* * *] scientist hours per occurrence. If the additional work
requires going beyond [* * *] hours, Sytera will be contacted prior to
continuation. All investigational retesting performed that is not directly due
to a Cardinal Health error will be invoiced to Sytera.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 14          

Section 4. Invoicing and Payment Terms
4.1. Invoicing
Upon request from Sytera, Cardinal Health will purchase alt samples/materials
necessary to perform the project and will invoice Sytera monthly at cost plus
reasonable and customary acquisition and handling costs.
Non-standard or special instrumentation or equipment required solely for this
project will be invoiced to Sytera following Sytera approval.
4.2. Additional Invoicing Terms
Cardinal Health will issue invoices based on milestones identified in
Section 2.1.1. If a draft report is issued, Sytera will have [* * *] to return
comments to Cardinal Health. If no comments are received, Cardinal Health will
finalize the report and issue the invoice. If comments are received after
issuance of the final report, Sytera will be billed at the current standard
hourly rate for the time required to complete changes and reissue the report.
4.3. Payment Terms
Payments toward all invoices are due within [* * *] of receipt of invoice and
are non- refundable. Any applicable wire transfer fees must be included in the
payment issued to Cardinal Health, All shipments are FOB Somerset, New Jersey.
Remit all payments to:
Cardinal Health, Pharmaceutical Development, Somerset
P.O. Box 827389
Philadelphia, PA 19182-7389
Section 5. Scheduling/Deliverables
5.1. Scheduling
Cardinal Health must receive a signed Quotation with a Purchase Order number (if
applicable), a signed Protocol, and all raw materials/Intermediates/final
product samples in order for this project to be scheduled. Once scheduled,
Sytera will be notified by Cardinal Health of the anticipated start and
completion date of the project activities.
5.2. Deliverables
5.2.1. Reports and Certificates of Analysis
A report and/or Certificate of Analysis will be issued upon completion of each
project phase.
5.2.2. Communication
In order to establish a collaborative relationship between Sytera and Cardinal
Health, both parties will appoint a Project Manager to serve as a point of
contact to oversee progress on this project. Upon initiation of the project,
Cardinal Health and Sytera will
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 15          

establish a communication plan, if requested, that may include conference calls,
visits, and timelines.
Section 6. Additional Project Terms
6.1. Safety
6.1.1. Cardinal Health’s Responsibilities
Cardinal Health will assess all vendor and Sytera MSDS and all handling data for
the samples/materials associated with this project. If categorized as a CDS
and/or Category 3 or above, the samples/materials wilt require special handling
precautions and will be subject to a Hazardous Material Fee for all handling and
testing directly associated with the. samples/materials. If applicable, this
Hazardous Materials Handling Surcharge will be included in the project cots.
6.1.2. Sytera’s Responsibilities
Sytera will provide MSDS and all sample/material handling data for the
samples/materials associated with this project. If any sample/material has any
special handling considerations, Sytera will notify Cardinal Health prior to the
initiation of the project.
6.2. Methods/Documentation
6.2.1. Cardinal Health’s Responsibilities
Cardinal Health will review all project-related documentation and methods
received from Sytera associated with this project.
6.2.2. Sytera’s Responsibilities
Sytera will provide all available project-related documentation and methods to
be used for this project.
6.3. Samples/Materials
6.3.1. Cardinal Health’s Responsibilities
Cardinal Health will, as necessary, log in all samples/materials according to
current Standard Operating Procedures. The sample/material lot numbers will be
recorded in the laboratory notebooks at the time of use.
Upon issuance of the final report or Certificate of Analysis, samples/materials
will be stored in quarantine at Cardinal Health for a period of [* * *]. After
the [* * *] quarantine period, samples/materials will be disposed of at Cardinal
Health unless requested otherwise by Sytera. If additional storage is requested,
Cardinal Health will issue a QAR for the additional cost.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 16          

6.3.2. Sytera’s Responsibilities
If available, Sytera will provide all samples/materials necessary to perform
this project The samples/materials should arrive at Cardinal Health with all
proper documentation. If samples/materials are not available Sytera will request
that Cardinal Health purchase all necessary sample needed to perform this
project. If return shipment is requested, Sytera will notify Cardinal Health
prior to the disposition of samples/materials.
6.4. Termination
Either party may terminate the project or any portion thereof at any time by
providing [* * *] written notice. Upon receipt of any such notice of
termination, Cardinal Health will promptly scale down the affected portion of
the project and avoid (or minimize, where non-cancelable) any further related
expenses.
In the event of a termination by Sytera, on the effective date of termination,
Sytera will make payment to Cardinal Health in an amount equal to Cardinal
Health’s charges for all work performed prior to such effective date plus an
amount equal to any non-cancelable commitments made by Cardinal Health prior to
notice of termination, as well as any applicable cancellation fees pursuant to
6.5.
6.5. Cancellation
If this project is cancelled by Sytera for purposes within their control,
Cardinal Health will invoice Sytera the cost of any sample/materials, work
performed before cancellation, reference materials, equipment, and supplies
purchased by Cardinal Health specifically for this project. In addition,
Cardinal Health reserves the right to invoice project cancellation fees
according to the following schedule: [* * *]; [* * *]; and [* * *].
For pilot plant manufacture, Cardinal Health reserves the right to invoice
project cancellation fees according to the following [* * *] schedule: [* * *],
[* * *], [* * *], and [* * *].
6.6. Project Notes
Sytera communication is encouraged. To foster project planning, reviews/updates,
and coordination meetings, Cardinal Health will provide four person-hours a
month of communication free of charge. Additional communication hours beyond
this amount will be invoiced at the standard hourly rate.
Sytera shall pay for all product batches, including batches that do not conform
to applicable specifications, unless all methods and processes associated with
the manufacture, testing, and storage of that product have been fully validated
in accordance with generally accepted standards of the pharmaceutical industry.
The summary of costs detailed above does not include any extra reformulation
activities, any post submission activities, and/or any activities required for
commercial batch manufacture.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 17          

Additionally, it does not include any post approval tasks such as annual
stability testing or storage. If requested by Sytera, these costs will be quoted
separately.
Section 7. Version History
Revisions

      Version   Revisions
00
  New Issue
 
   
01
  Eliminated 150mg capsules.
 
   
02
  Revised Section 2.1.1.6. to include stability studies on [* * *] batches.
 
   
 
  1. Added optional minicap batch.
 
   
 
  2. Added experimental batch.
 
   
03
  3. Added particle size method development.
 
   
 
  4. Added informal stability on experimental batch.
 
   
 
  5. Total number of active batches reduced from [* * *] to [* * *].
 
   
 
  6. All costs adjusted to reflect above changes.

Section 8. Terms and Conditions
This Quotation shall be governed by the terms and conditions of the Softgel
Development and Clinical Supply Agreement dated October 5, 2005 between Sytera
Inc. and Cardinal Health PTS, LLC.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03   CONFIDENTIAL   PAGE 18          

Section 9. Project Approval and Authorization
By signing below, Sytera agrees to the project details as set forth in this
Quotation.

                  Sytera Inc.       Cardinal Health PTS, LLC        
 
               
/s/ Jay Lichter
      /s/ Eugene McNally        
 
               
Signature
      Signature        
 
               
Jay Lichter
      Eugene McNally Ph.D.        
 
               
Printed Name
               
 
               
Vice President
      Vice President, Development Operations        
 
               
Title
      Title        
 
               
October 7, 2005
      October 5, 2005        
 
               
Date
      Date        
 
               
 
PO Number
               

Please sign and return a copy of the Quotation Approval Page via fax to
Denise McGraw at (732) 537-6480 or email to denise.mcgraw@cardinal.com.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



Quotation Amendment Record for Phase II Clinical
Supplies of Frenretinide 100mg Softgels (Active and Placebo)
Prepared for Jay Lichter, Ph.D., Sytera, Inc.

         
Section 1.
  Amendment Number   QAR-01
 
       
Section 2.
  Product   Fenretinide 100 mg Softgel
 
       
Section 3.
  Original Quotation Number   QTE-SZU-0002.03
 
       
Section 4.
  Additional Cost   $[* * *]
 
       
Section 5.
  Reason(s) for Amendment    

Cardinal Health will place an engineering and design order for 16 Oblong die
tooling for the laboratory encapsulation machine in order to produce the
prototype batch of Fenretinide 100mg softgels (optional section 2.1.12 of the
parent quotation).

         
Section 6.
  Comments    

This Quotation Amendment Record is subject to the terms end conditions of the
Softgel Development and Clinical Supply Agreement by and between Sytera, Inc.
and Cardinal Health PTS, LLC, effective October 5, 2005.
All terms and conditions detailed in the original quotation remain n effect for
this QAR.

         
Section 7.
  Approvals    

             
Sytera, Inc.
      Cardinal Health PTS, LLC    
/s/ Jay Lichter
      /s/ Stephen Tindal    
 
           
Signature
      Signature    
Jay Lichter
      Stephen Tindal    
 
           
Printed Name
      Printed Name    
VP, Seretary
      Project Director    
 
           
Title
      Title    
October 21, 2005
      October 20, 2005    
 
           
Date
      Date      
 
           
PO Number
           

     
 
  Contract Management: Denise McGraw
 
   
CardinalHealth
  Business Development: Suzanne Dorsey
 
   
 
  Program Management: Amy Casiere
 
   
 
  Date: October 20, 2005

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



Quotation Amendment Record for Phase II Clinical Supplies of
Fenretinide 100mg Softgels. (Active and Placebo)
Prepared for. Jay Lichter, Ph.D., Sytera Inc.

         
Section 1.
  Amendment Number   QAR-02 Version 2
 
       
Section 2.
  Product   Fenretinide 100 mg Softgel
 
       
Section 3.
  Original Quotation Number   QTE-SZU-0002.03
 
       
Section 4.
  Additional Cost   $[* * *]
 
       
Section 5.
  Reason(s) for Amendment    

Cardinal Health PTS, LLC will manufacture for Sytera Inc., [* * *] cGMP [* * *]
of Fenretinide 100mg Softgels (targeted batch size of [* * *] softgels) for use
in clinical studies in the US and/or Europe. The manufacture of this cGMP [* *
*] replaces the manufacture of the experimental [* * *] (targeted batch size of
[* * *] softgels) per Section 2.1.1.3 (“Fenretinide 100mg Softgel Experimental
Batch Manufacture”) of the original quotation.
The following costs will apply to the manufacture of [* * *] cGMP [* * *]:
[* * *] cGMP [* * *] ([* * *] softgels) of Fenretinide 100mg — $[* * *]***
Sampling Protocol for cGMP [* * *] — $[* * *]
USP/EP Raw Material Release Testing for Tween 80 and Corn Oil — $[* * *]
USP/EP Material Release Testing for Shell Excipients — $[* * *]
ID Release Testing of API — $[* * *]
In Process Testing — $[* * *]
Routine Cleaning Verification — $[* * *]
Release Testing — $[* * *]
USP Microbial Limits Testing Validation (one-time fee) — $[* * *]
USP Microbial Limits Testing Validation (one-time fee) — $[* * *]
USP Microbial Limits Testing — $[* * *]
EP Microbial Limits Testing — $[* * *]
Total Cost: $[* * *]
 

***Note:   In the original quotation the cost for the manufacture of the
experimental [* * *] was $[* * *].

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SZU-0002.03 QAR.-02 Version 2   Page 2      

Section 6. Comments
This Quotation Amendment Record is subject to the terms and conditions of the
Softgel
Development and Clinical Supply Agreement. by and between Sytera Inc. and
Cardinal Health PTS, LLC, effective October 5, 2005.
All terms and conditions detailed in the original quotation remain in effect for
this AR.
Section 7. Approvals

                  Sytera, Inc.       Cardinal Health PTS, LLC        
/s/ Jay Lichter
      /s/ Stephen Tindal        
 
               
Signature
      Signature        
Jay Lichter
      Stephen Tindal        
 
               
Printed Name
      Printed Name        
VP & Secretary
      Project Director        
 
               
Title
      Title        
March 28, 2006
      November 14, 2005        
 
               
Date
      Date        
 
               
 
PO Number
               

     
 
  Contract Management: Denise McGraw
 
   
CardinalHealth
  Business Development: Suzanne Dorsey
 
   
 
  Program Management: Amy Casiere
 
   
 
  Date: November 14, 2005

14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



Quotation Amendment Record for Phase II Clinical Supplies
of Fenretinide 100mg Softgels (Active and Placebo)
Prepared for Jay Lichter, Ph.D., Sytera Inc.

         
Section 1.
  Amendment Number   QAR-03
 
       
Section 2.
  Product   Fenretinide 100 mg Softgel
 
       
Section 3.
  Original Quotation Number   QTE-SZU-0002.03
 
       
Section 4.
  Additional Cost   $ [* * *]
 
       
Section 5.
  Reason(s) for Amendment    

Cardinal Health, at the request of Sytera, will perform non-GMP particle size
analysis of Fenretinide API ( [* * *] lots) as well as particle size analysis of
Fenretinide softgel batches (suspension fill and finished product samples to be
analyzed for each of [* * *] batches) to be manufactured at Cardinal Health. The
analyses will be conducted using the particle size method that was previously
developed as per section 2.1.1.6.2 of the original agreement.
Cost per analysis: $ [* * *] set-up plus $ [* * *] per sample (n= [* * *] )
Estimated Total Costs
Analysis of [* * *] Lots of API: $ [* * *]
Analysis of In-process samples and finished product: $ [* * *] per batch
Total: $ [* * *]
Section 6. Comments
This Quotation Amendment Record is subject to the terms and conditions of the
Softgel Development and Clinical Supply Agreement, by and between Sytera Inc.
and Cardinal Health PTS, LLC, effective October 5, 2005.
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



QTE-SYR-0002.03 QAR-03   Page 2      

Section 7. Approvals

                  Sytera Inc.       Cardinal Health PTS, LLC        
/s/ Jay Lichter
      /s/ David Gilliland        
 
               
Signature
      Signature        
 
               
Jay Lichter
      David Gilliland, Ph.D.        
 
               
Printed Name
      Printed Name        
VP
      Director, Contract Management        
 
               
Title
      Title        
April 26, 2006
      April 26, 2006        
 
               
Date
      Date        
 
               
 
PO Number
               

         
 
  Contract Management:   Denise McGraw
 
       
 
  Business Development:   Suzanne Dorsey
 
       
 
  Program Management:   Amy Casiere
 
       
 
  Date:   26 April 2006

CardinalHealth
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 



--------------------------------------------------------------------------------



 



Quotation Amendment Record for Phase II Clinical Supplies
of Fenretinide 100mg Softgels (Active and Placebo)
Prepared for David Cobb, Sirion Therapeutics, Inc.

         
Section 1.
  Amendment Number   QAR-04
 
       
Section 2.
  Product   Fenretinide 100 mg Softgel
 
       
Section 3.
  Original Quotation Number   QTE-SZU-0002.03
 
       
Section 4.
  Additional Cost   $ [* * *]
 
       
Section 5.
  Reason(s) for Amendment    

Sirion Therapeutics. Inc. has requested Cardinal Health, Somerset, NJ to perform
in-line printing on [* * *] of [* * *] of the [* * *] cGMP Fenretinide Softgel
batches (outlined in section 2.1,1 4 Fenretinide 100mg Softgel cGMP Batch
Manufacture). The softgels will be printed with black ink, utilizing a
non-specific logo of test lines. The sublot of printed softgels will be fully
tested, released and shipped for packaging for eventual return to the Cardinal
Health, Somerset, NJ facility for initiation and maintenance of cGMP stability
studies.
The additional activities and costs are as follows:
Manufacture of cGMP Sublot of Printed Fenretinide 100mg Softgels — $[* * *]
Preparation of New Finished Product Specification — $[* * *]
Release Testing of Printed Softgels $[* * *]
Microbial Limits Validation (USP/EP) for Printed Softgels — $[* * *]
Microbial Limits Testing (USP/EP) for Printed Softgels $[* * *]

         
Section 6.
  Comments    

This Quotation Amendment Record is subject to the terms and conditions of the
Softgel Development and Clinical Supply Agreement, by and between Sirion
Therapeutics Inc. and Cardinal Health PTS, LLC, effective October 5, 2005.

 



--------------------------------------------------------------------------------



 



QTE-SYR 83 QAR-8   Page 2      

Section 7. Approvals

             
Sirion Therapeutics, Inc.
      Cardinal Health PTS, LLC    
/s/ William Stringer
      /s/ David Gilliland    
 
           
Signature
      Signature    
 
           
William Stringer
      David Gilliland, Ph.D.    
 
           
Printed Name
      Printed Name    
VP Manufacturing & Compliance
      Associate Director, PPD    
 
           
Title
      Title    
August 11, 2006
      July 25, 2006    
 
           
Date
      Date    
 
           
 
PO Number
           

         
 
  Contract Management:   Denise McGraw
 
       
 
  Business Development:   Suzanne Dorsey
 
       
 
  Program Management:   Amy Casiere
 
       
 
  Date:   25 July 2006

CardinalHealth
14 Schoolhouse Road • Somerset, NJ 08873
Direct: (732) 537-6200 • Facsimile: (732) 537-6480 • www.cardinal.com/pts

 